The following opinion on motion for rehearing was filed June 28, 1919. Rehearing denied.
Per Curiam.
The “case stated” says that the only question presented to this court is whether there was a sufficient complaint before the county board. Our former opinion says that this was the only question presented, and the opinion must not be considered as authority upon any other question. In the brief upon the motion for rehearing, it is conceded that the present statute “authorizing the board of equalization to increase, valuation on account of an apparent gross injustice in undervaluation does not require a complaint,” which concedes, as stated in our opinion, that the county board of equalization has jurisdiction without regard to the complaint. The district court so held, and we affirmed the decision.
Rehearing denied.